August   1, 1949

Mrs. Ella Mae Murphy             ODinion No, v-w9
Vice-President     - -
State Board of Hairdressers      Re: The legality  of licens-
and Cosmetologists                   ing a portable barber
Austin, Texas                        and beauty service
                                     which does not have a
                                     permanent buslness   lo-
                                     cation.
Dear Mrb e Murphy:
          Reference is made to your recent        request   which
reads in part as follows:
            RPlease advise this department as soon
     as possible   if we would be within the law ln
     licensing   the Southwest Portable Barber and
     Beauty Service Company to operate a unit such
     as desaribed fn the attached aircular.
           “The address given on the application
     reads ‘Dellas hospitals   and hotels’ and the
     question on the application   blank as to ap-
     proximate floor space of the shop was an-
     swered ‘portable, on wheels O1w
            Sections 10 (a) and 14 (c)     of Article   734b,
V.P.C0,   provide in part as follows:
            “Sec. 10. (a) 0 a . It shall be nnlawstul
     ror a person, firm or corporation   to operate a
     beauty   shop or a beauty school as derined in
     this Act unless the same is a bona fide estab-
     lishment with a permanent and definite    loca-
     tion -completely and permanentlv separated by
     md      walls with no openings from rooms used
     wholly or in part for residential   or sleeping
     purposes.    . . 0n
            “Sea. 14, (0) The establishment   of’ ltin-
      erant shops is hereby expressly   prohibited,
      and it shall be unlawful for any person, flnn
      or corporation  to operate a beauty shop as de-
      fined in this Act, unless the same is a bona
Yra o Ella liae Murphy, page 2        (V-869)


                  lksbent  .wlith+.a.permanent and aer-
                         Any +teusc     graqtfid onde~. 1
          tew  of tfiis’ht     ‘&hall pemft the licen- .’
     see to practice    in only such-bona tide estab-
     lished bearty shop; O . em (Emphasfs added.1
            Is believe  under the plain provlslons     of the
above quoted aeations,    that bsrore an applicant     oan be
granted a l’ioense to operate a beauty shop, he rust show
she Board that he has i p’erranent anh defiiita       loeatLon--,,,
for suoh shop.     This provlaion   has remained Pn the St+t~-
utas unchanged    since 1933.    There are several   ra@sons
why suoh a requirement is made, one of which Pa in order
that the state Board of Cosmetologists       may fnspeot saPd
looation   to see it it conforms to-the sanitary- rules ~ti
regulations   saoh as proper rentilation,lPshtPng      and ~Eain8
ph; ;;$ cold water, as well as the other provfsfons          OF
          0 Also, if there were no definite     and permaneht
location   for beauty shops, the State Pnspeotors aould
never make proper inspections      as required by law. lfora-
over, to permit such a practice would amoant to nothPly
more than the licensing     or an itinerant   shop, whioh i~i
expressly prohibited    under the plain provisions     of th*
Aot.    It is apparent fram the applicant’s     applioatloa
that he does not have a permanent and definite        looatlbn.
            In view of the foregoing, we agree with roar
oonolusions   that the State Board or Cosmetologists Ps not
authorized to fssae a license to operate a beauty shop
where the applPcant has no penuanent and defPnite loohtion.
             Section   18 of Art.   734b, V.P.C. e prorfdes     fh
part that:
           “Provided, further,   that nothing in this
     Act shall prohibit   a person lioensed under
     this ,Aot from perform$ng duties aa prsscribed
     by this Act In the honie of a castomer in cams
     of emergency when sent by a shop owner. o .,a
           We believe that the above provision   tends to
strengthen as in our conclusion   since the Legislataro
provided that in cases ot.mergencies    a ~person who 9s a
licensed beauty operator uy’$ertonn    all the duties
prescribed  by this &O% in the home of any oustomer when
sent by a sho
However, the person pertormbg  such serdoes  must             be a
duly lfoensea opsrator and sent by a shop owner0
.




    Mrs a Ella   Mae Murphy, page 3    (V-669)




                The State Boar6 ot~cosmetology  is net
          authorized to issud’~~~licen&e to. operate a
          beauty shop where such shop does not have
          8 permanent and definite    location.
                                      Yours   very   truly,

                               ATTORNEY
                                      GENERAL
                                            OF TEXAS



                               By &n&
                                         Assistant            .




                               FIRST ASSISTANT
                               ATTOFtNEYGENERAL
    BA:bh: jrb